Citation Nr: 1047236	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-09 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative arthritis of the lumbar spine with 
kyphosis.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for varicose veins of the right lower extremity.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for varicose veins of the left lower extremity.  

4.  Entitlement to a disability evaluation in excess of 10 
percent for capsulitis of the left ankle.  

5.  Entitlement to a disability evaluation in excess of 20 
percent for cervical spondylosis at the C5-6 and C6-7 vertebrae.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for right upper extremity radiculopathy.  

7.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative arthritis and rotator cuff tendinopathy 
of the right shoulder.  


REPRESENTATION

Appellant represented by:	Robert G. Eastman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to August 1978, 
January 1982 to January 1990, and from October 1997 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in October 2010.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

During his October 2010 hearing, the Veteran provided 
testimony about his left wrist disability.  However, this 
issue is not on appeal, as the Veteran did not file a 
notice of disagreement following the January 2008 rating 
decision denying this issue.  As such, the Veteran's 
testimony should be interpreted as a request to reopen his 
previously denied claim of entitlement to service 
connection for a left wrist disability.  As such, this 
claim is referred to the RO for appropriate action.  

The issues of entitlement to a disability evaluation in excess of 
10 percent for varicose veins of the bilateral lower extremities, 
a disability evaluation in excess of 10 percent for capsulitis of 
the left ankle, a disability evaluation in excess of 20 percent 
for cervical spondylosis, a disability evaluation in excess of 10 
percent for right upper extremity radiculopathy, and a disability 
evaluation in excess of 10 percent for a rotator cuff disability 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran also provided testimony in October 
2010 regarding issues of entitlement to a compensable disability 
rating for hemorrhoids and to disability ratings in excess of 10 
percent for degenerative arthritis of the left and right knee.  
However, a Statement of the Case has yet to be issued for these 
claims.  


FINDING OF FACT

VA received notification from the Veteran in October 2010 
indicating that he did not wish to proceed with his appeal 
seeking entitlement to a disability evaluation in excess of 40 
percent for degenerative arthritis of the lumbar spine.  The 
Board received this notification prior to the promulgation of a 
decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive 
Appeal pertinent to the issue of entitlement to a disability 
evaluation in excess of 40 percent for degenerative arthritis of 
the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran perfected an appeal from October 2006 and February 
2008 rating decisions that increased the Veteran's disability 
rating for his degenerative arthritis of the lumbar spine to 20 
percent and 40 percent, respectively.  VA subsequently received 
notice from the Veteran during his October 2010 hearing that he 
did not wish to further pursue this appeal.  An appeal may be 
withdrawn at any time before a decision is rendered by the Board.  
38 C.F.R. § 20.204(b) (2010).  Once the Veteran withdrew this 
issue, there remained no allegations of error of fact or law for 
appellate consideration.  The Board no longer has jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2010).  


ORDER

The issue of entitlement to a disability evaluation in excess of 
40 percent for degenerative arthritis of the lumbar spine with 
kyphosis is dismissed.  


REMAND

Varicose Veins of the Bilateral Lower Extremities

The Veteran contends that he is entitled to disability ratings in 
excess of 10 percent for his service-connected varicose veins of 
the right and left lower extremities.  Regretfully, additional 
evidentiary development is necessary on these issues before 
appellate review may proceed.  

The record demonstrates that the Veteran was last afforded a VA 
examination for his varicose veins in August 2006.  According to 
this examination report, the Veteran did not suffer from edema in 
the lower extremities.  However, the Veteran testified to 
swelling in both lower extremities during his October 2010 
hearing.  The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the currently assigned 
disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA examination 
and the Veteran's contention that the pertinent disability had 
increased in severity).  Therefore, since the Veteran's last VA 
examination was more than four years ago, and since the Veteran 
has provided testimony suggesting a worsening of his 
symptomatology, he should be afforded the opportunity to appear 
of a more recent VA examination.  

Capsulitis of the Left Ankle

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for his service-connected capsulitis of 
the left ankle.  Regretfully, for the same reasons discussed in 
the previous section, additional evidentiary development is 
necessary on this issue before appellate review may proceed.  

The record demonstrates that the Veteran was last afforded a VA 
examination of the left ankle in September 2006.  According to 
this examination report, the Veteran's left ankle did not exhibit 
any weakness.  However, a March 2009 private treatment record 
from a physician with the initials G.A.C. notes that the 
Veteran's left ankle appeared to be weak and mildly unstable.  
The duty to conduct a contemporaneous examination is triggered 
when the evidence indicates that there has been a material change 
in disability or that the currently assigned disability rating 
may be incorrect.  See Caffrey, 6 Vet. App. at 381; see also 
Snuffer, 10 Vet. App. at 403 (holding that a Veteran is entitled 
to a new examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Therefore, since the 
Veteran's last VA examination was more than four years ago, and 
since the record now contains evidence suggesting a worsening of 
the Veteran's symptomatology, he should be afforded the 
opportunity to appear for a more recent VA examination.  



	(CONTINUED ON NEXT PAGE)
Cervical Spondylosis

The Veteran contends that he is entitled to a disability 
evaluation in excess of 20 percent for his service-connected 
cervical spondylosis.  However, additional evidentiary 
development is necessary before appellate review may proceed on 
this issue. 

The Veteran was last afforded a VA examination for this 
disability in October 2008.  During this examination, the Veteran 
was found to have forward flexion of the cervical spine from 0 
degrees to 20 degrees with pain.  A higher disability rating of 
30 percent is warranted when there is evidence of forward flexion 
of the cervical spine to 15 degrees or less.  38 C.F.R. § 4.71a.  
The October 2008 VA examiner did not indicate at what point the 
Veteran began to experience pain during his range of motion.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of 
joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss due 
to pain was a consideration, as well as weakness, which was an 
important consideration in limitation of motion.  38 C.F.R. § 
4.40.  Therefore, the Veteran may be entitled to a higher 
disability rating if there is sufficient evidence of functional 
loss due to pain.  As such, a new VA examination should be 
scheduled for the Veteran.  

Right Upper Extremity Radiculopathy

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for radiculopathy of the right upper 
extremity.  However, additional evidentiary development should be 
undertaken before appellate review proceeds on this issue.

The Veteran was last afforded a VA examination regarding his 
right upper extremity radiculopathy in October 2008.  During his 
October 2010 hearing, the Veteran testified that he experiences 
shooting pains from his neck into his arm, and that he had 
experienced a worsening of his symptomatology in the last couple 
of weeks.  As already noted, the duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability or 
that the currently assigned disability rating may be incorrect.  
See Caffrey, 6 Vet. App. at 381; see also Snuffer, 10 Vet. App. 
at 403 (holding that a Veteran is entitled to a new examination 
after a 2 year period between the last VA examination and the 
Veteran's contention that the pertinent disability had increased 
in severity).  Since the Veteran has offered testimony suggesting 
a possible worsening of his symptomatology, he should be afforded 
the opportunity to appear for a more recent VA examination.  

Degenerative Arthritis and Rotator Cuff Tendinopathy of the Right 
Shoulder

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for a right rotator cuff disorder.  
However, additional evidentiary development is again necessary 
before appellate review may proceed.  

The record demonstrates that the Veteran was last afforded a VA 
examination for his right shoulder in October 2008.  The examiner 
concluded that the Veteran had no evidence of tenderness of the 
right shoulder and that he had forward flexion from 0 degrees to 
130 degrees with pain starting at 100 degrees, abduction to 110 
degrees with pain starting at 90 degrees, and external and 
internal rotations to 90 degrees with pain starting at 70 
degrees.  

During the Veteran's October 2010 hearing, his representative 
argued that the Veteran's current range of motion was clearly 
less than 25 degrees.  If this assertion is accurate, then the 
Veteran's disability has significantly worsened since his last VA 
examination of October 2008.  As such, he should be scheduled for 
a more recent VA examination of the right shoulder.  See Caffrey, 
6 Vet. App. at 381; see also Snuffer, 10 Vet. App. at 403.  

Hemorrhoids and Degenerative Arthritis with Capsulitis of the 
Knees Bilaterally

The record demonstrates that the Veteran was denied entitlement 
to a compensable disability evaluation for hemorrhoids, and 
disability evaluations in excess of 10 percent for his service-
connected degenerative arthritis with capsulitis of the right and 
left knees, in an October 2006 rating decision.  Subsequently, 
the Veteran submitted a notice of disagreement regarding the 
October 2006 decision in July 2007.  In this notice of 
disagreement, it was noted that the Veteran disagreed with all of 
the adjudicative determinations mentioned in the October 2006 
rating decision.  However, the RO never issued a Statement of the 
Case pertaining to the issues of entitlement to a compensable 
disability rating for hemorrhoids or disability ratings in excess 
of 10 percent for degenerative arthritis with capsulitis of the 
knees bilaterally.  The Board must remand this matter for 
issuance of a statement of the case.  Manlincon v. West, 12, Vet. 
App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case in response to the July 2007 notice of 
disagreement regarding the issues of 
entitlement to disability evaluations in 
excess of 10 percent for degenerative 
arthritis with capsulitis of the right and 
left knees.  

2.  The RO should issue a statement of the 
case in response to the July 2007 notice of 
disagreement regarding the issues of 
entitlement to a compensable disability 
evaluation for hemorrhoids.  

3.  The Veteran should be scheduled for a VA 
examination before an appropriate specialist 
to determine the current severity of his 
service-connected varicose veins of the right 
and left lower extremities.  The Veteran's 
claims file and a copy of this remand must be 
provided to the examiner at the time of 
examination.  The examiner shall describe in 
detail all symptomatology associated with the 
Veteran's disabilities.  

4.  The Veteran should also be scheduled for 
a VA examination before an appropriate 
specialist to determine the current severity 
of his service-connected capsulitis of the 
left ankle.  The Veteran's claims file and a 
copy of this remand must be provided to the 
examiner at the time of examination.  The 
examiner shall describe in detail all 
symptomatology associated with the Veteran's 
claims file.  

The examiner shall also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left ankle.  If pain on 
motion is observed, the examiner shall 
indicate the point at which pain begins.  In 
addition, the examiner shall indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss due to 
pain or any of the other symptoms noted above 
during flare-ups and/or with repeated use.  

5.  The Veteran should also be scheduled for 
a VA examination before an appropriate 
specialist to determine the current severity 
of his service-connected cervical spine 
disability.  The Veteran's claims file and a 
copy of this remand must be provided to the 
examiner at the time of examination.  The 
examiner shall describe in detail all 
symptomatology associated with the Veteran's 
service-connected disability of the spine.  

The examiner shall also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the cervical spine.  If pain 
on motion is observed, the examiner shall 
indicate the point at which pain begins.  In 
addition, the examiner shall indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss due to 
pain or any of the other symptoms noted above 
during flare-ups and/or with repeated use.  

Finally, the examiner should undertake any 
necessary neurological evaluations to 
determine the current level of severity of 
the Veteran's radiculopathy of the upper 
extremities.  

6.  The Veteran should also be scheduled for 
a VA examination before an appropriate 
specialist to determine the current severity 
of his service-connected right rotator cuff 
disability.  The Veteran's claims file and a 
copy of this remand must be provided to the 
examiner at the time of examination.  The 
examiner shall describe in detail all 
symptomatology associated with the Veteran's 
service-connected shoulder disability.  

The examiner shall also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right upper extremity.  
If pain on motion is observed, the examiner 
shall indicate the point at which pain 
begins.  In addition, the examiner shall 
indicate whether, and to what extent, the 
Veteran likely experiences functional loss 
due to pain or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  

7.  After completion of the above, the claims 
should be reviewed in light of any new 
evidence.  If the claims are not granted, the 
Veteran should be furnished an appropriate 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


